Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-7 and 9-13 are Allowed over the prior arts of record. 
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 
Regarding Claim 1:
A system comprising: a first apparatus receiving signals from a central office premise into a first port, a second port, and a third port of the first apparatus, wherein the first apparatus is a first filter module, the first apparatus comprising: the first port of the first apparatus, wherein the first port is for gigabit passive optical network (PON) technology that passes, via a first filter, signals at a first wavelength range; the second port of the first apparatus, wherein the second port is for XGS-PON technology that passes, via a second filter, signals at a second wavelength range; the third port of the first apparatus, wherein the third port is for dense wavelength division multiplexing (DWDM) technology that passes, via a third filter, signals at a DWDM wavelength range; and a common port of the first apparatus connected with a fiber, the common port obtaining or transmitting combined signals from the first port, the second port, and the third port, the common port of the first apparatus communicatively connected with a common port of a second apparatus; and the second apparatus sending signals towards multiple end station premises via a first port, a second port, a third port, a fourth port, and a fifth port of the second apparatus, wherein the second apparatus is a second filter module, the second apparatus via a fourth filter, signals at the first wavelength range and a XGS-PON technology that passes signals at the second wavelength range;Page 2 of 8 Office Action Dated: April 28, 2021 the second port of the second apparatus, wherein the second port of the second apparatus is for DWDM technology that passes, via a fifth filter, signals at a third wavelength range; the third port of the second apparatus, wherein the third port of the second apparatus is for DWDM technology that passes, via a sixth filter, signals at a fourth wavelength range; the fourth port of the second apparatus, wherein the fourth port of the second apparatus is for DWDM technology that passes, via a seventh filter, signals at a fifth wavelength range; the fifth port of the second apparatus, wherein the fifth port of the second apparatus is for DWDM technology that passes, via a eighth filter, signals at a sixth wavelength range, wherein the first wavelength range, the second wavelength range, the third wavelength range, the fourth wavelength range, the fifth wavelength range, and the sixth wavelength range are different; and the common port of the second apparatus connected with the fiber, the common port obtaining or transmitting combined signals from the first port of the second apparatus, the second port of the second apparatus, the third port of the second apparatus, the fourth port of the second apparatus, and the fifth port of the second apparatus, wherein the first port of the second apparatus, the second port of the second apparatus, the third port of the second apparatus, the fourth port of the second apparatus, and the fifth port of the second apparatus, are physically different.

Regarding Claim 12:
 wherein the apparatus is an electrically passive filter module, the apparatus comprising: a first port, wherein the first port is connected with a splitter, wherein the first port receives from the splitter communications associated with gigabit passive optical network Page 4 of 84823-3568-4071.2DOCKET NO.: 2019-0780/101900.002308PATENTApplication No.: 16/809,906Office Action Dated: April 28, 2021(GPON) technology and a XGS-PON technology, wherein the first port passes, via a first filter, signals at an initial wavelength range, a first wave length range, and a second wavelength range; a second port, wherein the second port is for DWDM technology that passes, via a second filter, signals at a third wavelength range; a third port, wherein the third port is for DWDM technology that passes, via a third filter, signals at a fourth wavelength range; a fourth port, wherein the fourth port is for DWDM technology that passes, via a fourth filter, signals at a fifth wavelength range; a fifth port, wherein the fifth port is for DWDM technology that passes, via a fifth filter, signals at a sixth wavelength range, wherein the initial wavelength range restricted to 1260 nm - 1360 nm, the first wavelength range restricted to 1480 nm - 1500 nm, the second wavelength range restricted to 1575 nm - 1581 nm, the third wavelength range restricted to 1529.55 nm - 1535.04 nm, the fourth wavelength range restricted to 1536.61 nm - 1542.14 nm, the fifth wavelength range restricted to 1547.72 nm - 1542.14 nm, and the sixth wavelength range restricted to 1554.94 nm - 1560.61 nm; and a common port connected with a fiber, the common port obtaining or transmitting combined signals from the first port, the second port, the third port, the fourth port, and the fifth port, wherein the first port, the second port, the third port, the fourth port, and the fifth port are physically different.

Regarding Claim 1: Prior arts Ghuman (US 2019/0037286) in view of Du (US 2017/0150243) in further view of Tarluz (Specification Differences Among GPON, XG-PON and XGS-PON) teaches: a system, comprising: a first apparatus receiving signals from a central office premise into a first port, a second port, and a third port of the first apparatus, the first apparatus comprising: the first port of the first apparatus, wherein the first port is for gigabit passive optical network (PON) technology that passes, signals at a first wavelength range; the second port of the first apparatus, wherein the second port is for XGS-PON technology that passes, signals at a second wavelength range; the third port of the first apparatus, wherein the third port is for dense wavelength division multiplexing (DWDM) technology that passes, signals at a DWDM wavelength range; and a common port of the first apparatus connected with a fiber, the common port obtaining or transmitting combined signals from the first port, the second port, and the third port, the common port of the first apparatus communicatively connected with a common port of a second apparatus; and the second apparatus sending signals towards multiple end station premises via a first port, a second port, a third port, a fourth port, and a fifth port of the second apparatus, the second apparatus comprising: the first port of the second apparatus, wherein the first port of the second apparatus is connected with a splitter, wherein the first port receives from the splitter communications associated with gigabit passive optical network (PON) technology that passes, signals at the first wavelength range and a XGS-PON technology that passes signals at the second wavelength range;Page 2 of 8 Office Action Dated: April 28, 2021 the second port of the second apparatus, wherein the second port of the second apparatus is for DWDM technology that passes, signals at a third wavelength range; the third port of the second apparatus, wherein the third port of the second apparatus is for DWDM technology that passes, signals at a fourth wavelength range; the fourth port of the second apparatus, wherein the fourth port of the second apparatus is for DWDM technology that passes, signals at a fifth wavelength range; the fifth port of the second apparatus, wherein the fifth port of the second apparatus is for DWDM technology that passes, signals at a sixth wavelength range, wherein the first wavelength range, the second wavelength range, the third wavelength range, the fourth wavelength range, the fifth wavelength range, and the sixth wavelength range are different; and the common port of the second apparatus connected with the fiber, the common port obtaining or transmitting combined signals from the first port of the second apparatus, the second port of the second apparatus, the third port of the second apparatus, the fourth port of the second apparatus, and the fifth port of the second apparatus, wherein the first port of the second apparatus, the second port of the second apparatus, the third port of the second apparatus, the fourth port of the second apparatus, and the fifth port of the second apparatus, are physically different (the detailed rejection is stated within office action dated 4/28/2021) within claim 1. However these cited references individually or in combination don’t teach the limitations, “the first apparatus is a first filter module... the first port of the first apparatus…that passes, via a first filter… the second port… passes, via a second filter… the third port … passes, via a third filter… the second apparatus is a second filter module… the first port of the second apparatus… passes, via a fourth filter,… the second port…passes, via a fifth filter… the third port … passes, via a sixth filter…the fourth port…passes, via a seventh filter…the fifth port…passes, via a eighth filter”. 

Regarding Claim 12: Prior arts Ghuman (US 2019/0037286) in view of Du (US 2017/0150243) in further view of Tarluz (Specification Differences Among GPON, XG-PON and XGS-PON) teaches an apparatus, the apparatus sending signals towards multiple end station premises via a first port, a second port, a third port, a fourth port, and a fifth port of the apparatus, the apparatus comprising: a first port, wherein the first port is connected with a splitter, wherein the first port receives from the splitter communications associated with gigabit passive optical network Page 4 of 84823-3568-4071.2DOCKET NO.: 2019-0780/101900.002308PATENTApplication No.: 16/809,906Office Action Dated: April 28, 2021(GPON) technology and a XGS-PON technology, wherein the first port passes, signals at an initial wavelength range, a first wave length range, and a second wavelength range; a second port, wherein the second port is for DWDM technology that passes, signals at a third wavelength range; a third port, wherein the third port is for DWDM technology that passes, signals at a fourth wavelength range; a fourth port, wherein the fourth port is for DWDM technology that passes, signals at a fifth wavelength range; a fifth port, wherein the fifth port is for DWDM technology that passes, signals at a sixth wavelength range, wherein the initial wavelength range restricted to 1260 nm - 1360 nm, the first wavelength range restricted to 1480 nm - 1500 nm, the second wavelength range restricted to 1575 nm - 1581 nm, the third wavelength range restricted to 1529.55 nm - 1535.04 nm, the fourth wavelength range restricted to 1536.61 nm - 1542.14 nm, the fifth wavelength range restricted to 1547.72 nm - 1542.14 nm, and the sixth wavelength range restricted to 1554.94 nm - 1560.61 nm; and a common port connected with a fiber, the common port obtaining or transmitting combined signals from the first port, the second port, the third port, the fourth port, and the fifth port, wherein the first port, the second port, the third port, the fourth port, and the fifth port are physically different (the detailed rejection is stated within office action dated 4/28/2021) within claim 12. However these cited references individually or in combination don’t teach the limitations, “wherein the apparatus is an electrically passive filter module... the first port passes via a first filter… the second port… passes, via a second filter… the third port … passes, via a third filter… the fourth port… passes, via a fourth filter,… the fifth port…passes, via a fifth filter”.

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637